                 Exhibit A




Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 1 of 51
                                                                                                                                                            SUM-100
                                                          SUMMONS                                                                FOR COURTUSEONLY
                                                                                                                             (SOLO PARA U50 DE LA CORTE)
                                                 (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:                                                                                          ELECTRONICALLY FILED
 (AVISO AL DEMANDADO):                                                                                         Superior Court of California
 MENTOR WORLDWIDE LLC; COLOPLAST CORP.; COLOPLAST                                                              County of Santa Barbara
 MANUFACTURING US, LLC.;                                                                                       Darrel E. Parker, Executive Office
YOU ARE BEING SUED BY PLAINTIFF:                                                                               12/19/2018 3:44 PM
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                            By: Elizabeth Spann, Deputy
 TERESA DRAKE, MELISSA GASSAWAY, LINDA GUNTHARP,
 PAMELA HARDIN, PATRICIA JOHNSON,
   NOTICEl You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form, if you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  {www.couninfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  (A VISO! Lo han demandado. Si no responde dentro de 30 dies, la cone puede decidir en su contra sin escuchar su version. Lea la informacion a
  continuacidn.
      Tiene 30 DIAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legales para presenter una respuesta por escrito en esta
  cone y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que esiar
  en formate legal correcto si desea que procesen su case en la cone. Es posible que haya un formulario que usied pueda user para su respuesta.
  Puede encontrar estos formularios de la cone y mas informacidn en el Centro de Ayuda de las Cortes de California fwww.sucorte.ca.govj, en la
  biblioteca de leyes de su condado o en la code que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la cone
  que le dd un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a liempo, puede perder el caso por incumplimiento y la cone le
  podrd quilar su sueldo, dinero y bienes sin mds adveriencia.
     Hay otros requisitos legales. Es recomendaP/e que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
  remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
  programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
  ('www.lawhelpcalifomia.orgJ, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.govJ o ponidndose en contacto con la cone o el
  colegio de abogados locales. AVISO: Por ley, la cone tiene derecho a reclamar las cuotas ylos costos exentos por imponer un gravamen sobre
  cualquier recuperacidn de $10,000 6 mds de valor recibida med/an/e un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
  pagar el gravamen de la cone antes de que la cone pueda desechar el caso.

The name and address of the court is:                                                                           CASE NUMBER:
                                                                                                                (Niimom d6l Caso):
(El nombre y direccion de la code es):
                                                                                                        I8CV06I94
 Superior Court of California, County of Santa Barbara
 1100 Anacapa Street, Santa Barbara, CA 93121-1107
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccion y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Melissa Agnetti, Esq. Napoli Shkolnik, PLLC, 5757 W. Century Blvd., Suite 680, Los Angeles, CA 90045

DATE:                                                                                       Clerk, by                                                       , Deputy
(Fecha)              12/19/2018                                                             (Secretario)    Is/ Elizabeth Spann                              (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-070J.J
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS‘010)).
------------------------------------------------ ,   NOTICE TO THE PERSON SERVED: You are served
 ISEAt.]
                                                     1. [ ] as an individual defendant.
                                                     2- [ ] as the person sued under the fictitious name of (specify):



                                                     3.      I on behalf of (specify):                                                                          V
                                                          under: (ZZl    CCP 416.10 (corporation)                [    ]   CCP 416.60 (minor)
                                                                I    I   CCP 416.20 (defunct corporation)        [    ]   CCP 416.70 (conservatee)
                                                                r^^l     CCP 416.40 (association orpartnership) [     ]   CCP 416.90 (authorized person)

                                                                I    I   other (specify):
                                                     4. [    ] by personal delivery on (date):
                                                                                                                                                               Page 1 of 1
 fonn Adopted for Mandatory Use                                                     SUMMONS                                          Code of Gvil Procedure §§ 412.20.465
   Judicial Courtdl of California                                                                                                                     v/ww.courlinlo.ca.gov
   SUM-100 (Rev. July 1.2009)
                     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 2 of 51
                                                                                                                             SUM-200(A)
                                                                                                CASE NUMBER;
    SHORT TITLE;
_ Drake, et al. v. Mentor Worldwide LLC, et al.                                                        18CV06194

                                                           INSTRUCTIONS FOR USE
      This form may be used as an attachmenl to any summons if space does not permit the listing of all parties on the summons.
   -► If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons; "Additional Parties
      Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

        ✓      Plaintiff        I   [ Defendant    |   | Cross-Complainant       Cross-Defendant

    MARGUERITE JUCKETT, DENISE MOORE, ARACELY PARRA, RUTH TAIT, BONNA URBAN,
    AND JENNIFER WEST,




                                                                                                                   Page          of
                                                                                                                                      Page 1 of 1
 Form Adopted for Marxtatory Use
   Judidal CourwiI of California                  ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) (Rev. January 1, 2007)                       Attachment to Summons

                 Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 3 of 51
                                                                                                                                 SUM-200(A)
    SHORT TITLE:                                                                                    CASE NUMBER:

 _ Drake, et al. v. Mentor Worldwide LLC, et al.                                                                   18CV06194

                                                               INSTRUCTIONS FOR USE
          This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
          If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additionai Parties
          Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

      I     I   Plaintiff           | ✓ | Defendant    |   | Cross-Complainant       Cross-Defendant

    ANALYTIC BIOSURGICAL SOLUTIONS; DOES I through 100, inclusive.




                                                                                                                      Page           of
                                                                                                                                          Page 1 of 1
 Form Adopted for Mandatory Use
   Judidal CouncO Of California                       ADDITIONAL PARTIES ATTACHMENT
SUM-300(A) [Rev. January 1. 2007]                           Attachment to Summons

                  Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 4 of 51
     Melissa A. Agnetti (SBN 311426)            ELECTRONICALLY FILED
     NAPOLI SHKOLNIK PLLC                       Superior Court of California
 2                                              County of Santa Barbara
     5757 W Century Blvd., Ste. 680
     Los Angeles, CA 90045                      Darrel E. Parker, Executive Officer
 3
     Telephone: (310)331-8224                   12/18/2018 3:16 PM
 4   Facsimile: (646) 843-7603                  By: Elizabeth Spann. Deputy
     magnetti@napolilaw.com
 5
     Attorneysfor Plaintiffs
 6

 7
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                   COUNTY OF SANTA BARBARA
 9
     TERESA DRAKE, MELISSA
10   GASSAWAY, LINDA GUNTHARP,                   Case No. 18CV06194
     PAMELA HARDIN, PATRICIA
II   JOHNSON, MARGUERITE JUCKETT,                COMPLAINT FOR DAMAGES
     DENISE MOORE, ARACELY PARRA,
12
     RUTH TAIT, BONNA URBAN,                      1.  Strict Liability — Failure to Warn
13   JENNIFER WEST,                               2.  Strict Liability - Manufacturing Defect
                                                  3.  Strict Liability - Design Defect
14         Plaintiffs,                            4.  Negligence
                                                  5.  Breach of Implied Warranty
15   vs.                                          6.  Breach of Express Warranty
                                                  7.  Fraudulent Deceit - Cal. Civ. Code §§ 1709,
16   MENTOR WORLDWIDE LLC;                            1710
     COLOPLAST CORP.; COLOPLAST                   8. Negligent Misrepresentation
17
     MANUFACTURING US, LLC.;                      9. Fraudulent Concealment
18   ANALYTIC BIOSURGICAL                         10. Violation of Cal. Bus. & Prof. Code § 17200
     SOLUTIONS; DOES I through 100,               11. Violation of Cal. Bus. & Prof. Code § 17500
19   inclusive,                                   12. Violation of Cal. Civ. Code § 1750
20         Defendants.                           DEMAND FOR JURY TRIAL
21

22           COME NOW Plaintiffs, TERESA DRAKE, MELISSA GASSAWAY, LINDA GUNTHARP,
23   PAMELA HARDIN, PATRICIA JOHNSON, MARGUERITE JUCKETT, DENISE MOORE,
24   ARACELY PARRA, RUTH TAIT, BONNA URBAN, and JENNIFER WEST, (herein referred to as
25   “Plaintiffs”), and each of them, hereby bring this Complaint individually for damages against
26   Defendants, MENTOR WORLDWIDE LLC (“Mentor”), COLOPLAST CORP.; COLOPLAST
27   MANUFACTURING US, LLC.; ANALYTIC BIOSURGICAL SOLUTIONS; and DOES 1 through
28

                                       COMPLAINT FOR DAMAGES

      Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 5 of 51
     100, inclusive, and each of them, and allege as follows:
 2
                                          GENERAL ALLEGATIONS
 3
            1. This action involves the claims of personal injury, economic damages, punitive damages, and
 4
     other'Claims of damage arising from the implantation of Pelvic Mesh Medical Devices that were
 5
     developed, manufactured, supplied, designed, labeled, packaged, distributed, marketed, advertised,
 6
     licensed and sold by Defendants.
 7
            2. Coloplast Corp., Coloplast Manufacturing, US LLC, Analytic Biosurgical Solutions are
 8
     collectively referred to herein as “Coloplast.”
 9
            3. At all relevant times. Defendants developed technology to diagnose and treat conditions
10
     related to the pelvic health of women. At all times relevant herein, Defendants were engaged in the
11
     business of placing synthetic mesh system medical devices into the stream of commerce by designing,
12
     manufacturing, marketing, packaging, advertising, promoting, distributing, labeling, and selling such
13
     devices, including the T-Sling Universal Polypropylene Sling, Aris Transoburator, Minitape and
14
     Restorelle all hereinafter refereed to as “Pelvic Mesh.”
15
            4. At all times herein mentioned, each of the Defendants acted as the agent, servant, partner,
16
     aider and abettor, co-conspirator and joint venture of each of the remaining Defendants herein and were
17
     at all times operating and acting within the purpose and scope of said agency, service, employment,
18
     partnership, conspiracy and joint venture and rendered substantial assistance and encouragement to the
19
     other Defendants, knowing that their conduct constituted a breach of duty.
20
            5. There exists, and at all times herein mentioned there existed, a unity of interest in ownership
21
     between certain Defendants and other Defendants such that any individuality and separateness between
22
     the certain Defendants has ceased and these Defendants are the alter ego of the other certain Defendant,
23
     and exerted control over those Defendants. Adherence to the fiction of the separate existence of these
24
     certain Defendants as an entity distinct from other certain Defendants will permit an abuse of the
25
     corporate privilege and would sanction fraud and would promise injustice.
26
            6. The injuries and damages to Plaintiffs were caused by the wrongful acts, omissions, and
27
     fraudulent representations of Defendants, many of which occurred within the State of California.
28
                                            COMPLAINT FOR DAMAGES
                                                      2
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 6 of 51
            7. At all times herein mentioned Defendants were each authorized to do business within the
 2
     State of California and did in fact supply the aforementioned products within the State of California.
 3
            8. At all times herein mentioned, the officers and directors of Defendants authorized and
 4
     directed the production and promotion of the aforementioned products when they knew, or with the
 5
     exercise of reasonable care should have known, of the hazards and dangerous propensities of said
 6
     products, and thereby actively participated in the tortious conduct which resulted in the physical
 7
     injuries described herein.
 8
                                        JURISDICTION AND VENUE
 9
           9. Plaintiffs are informed and believe, and thereon allege that at all times herein mentioned each
10
     of the Defendants hereto are individuals, corporations, partnerships and/or unincorporated associations
11
     organized and existing under and by virtue of the laws of the State of California, or the laws of some
12
     other state or foreign jurisdiction, and that said Defendants, and each of them, were and are authorized
13
     to do and are doing business in the State of California, or the laws of some other state or foreign
14
     jurisdiction and that said Defendants have and do regularly conduct business in the County of Santa
15
     Barbara, State of California.
16
                                                  PLAINTIFFS
17
            10. Plaintiff Teresa Drake is a natural person residing in the State of Idaho. Plaintiff Teresa
18
     Drake was implanted with a Coloplast Aris Sling during surgery performed on or around September
19
     30, 2011. The Coloplast pelvic mesh device was manufactured, marketed, advertised and promoted
20
     by Defendant Coloplast and DOES 1 through 100, and each of them. After the Coloplast Aris Sling
21
     was implanted, Plaintiff Teresa Drake began to experience severe complications related to the
22
     implant, including but not limited to extreme pain, discomfort, urinary problems, and dyspareunia.
23
            11. Plaintiff Melissa Gassaway is a natural person residing in the State of Arkansas. Plaintiff
24
     Melissa Gassaway was implanted with a Coloplast T-Sling Universal Polypropylene Sling during
25
     surgery performed on or around April 24, 2012. The Coloplast pelvic mesh device was manufactured,
26
     marketed, advertised and promoted by Defendant Coloplast and DOES I through 100, and each of
27
     them. After the Coloplast T-Sling Universal Polypropylene Sling was implanted, Plaintiff Melissa
28
                                           COMPLAINT FOR DAMAGES
                                                     3
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 7 of 51
 1
     Gassaway began to experience severe complications related to the implant, including but not limited
 2
     to extreme pain, discomfort, urinaiy problems, and dyspareunia.
 3
           12. Plaintiff Linda Guntharp is a natural person residing in the State of Virginia. Plaintiff Linda
 4
     Guntharp was implanted with a Coloplast Aris Transoburator during surgery performed on or around
 5
     January 31, 2008. The Coloplast pelvic mesh device was manufactured, marketed, advertised and
 6
     promoted by Defendant Coloplast and DOES I through 100, and each of them. After the Coloplast
 7
     Aris Transoburator was implanted, Plaintiff Linda Guntharp began to experience severe
 8
     complications related to the implant, including but not limited to extreme pain, discomfort, urinary
 9
     problems, and dyspareunia.
10
           13. Plaintiff Pamela Hardin is a natural person residing in the State of Arkansas. Plaintiff
11
     Pamela Hardin was implanted with a Coloplast Aris Transoburator during surgery performed on or
12
     around May 28, 2013. The Coloplast pelvic mesh device was manufactured, marketed, advertised and
13
     promoted by Defendant Coloplast and DOES 1 through 100, and each of them. After the Coloplast
14
     Aris Transoburator was implanted. Plaintiff Pamela Hardin began to experience severe complications
15
     related to the implant, including but not limited to extreme pain, discomfort, urinary problems, and
16
     dyspareunia.
17
           14. Plaintiff Patricia Johnson is a natural person residing in the State of Florida. Plaintiff
18
     Patricia Johnson was implanted with a Coloplast Aris Transoburator during surgery performed on or
19
     around December 14, 2010. The Coloplast pelvic mesh device was manufactured, marketed,
20
     advertised and promoted by Defendant Coloplast and DOES 1 through 100, and each of them. After
21
     the Coloplast Aris Transoburator was implanted. Plaintiff Patricia Johnson began to experience
22
     severe complications related to the implant, including but not limited to extreme pain, discomfort,
23
     urinary problems, and dyspareunia.
24
           15. Plaintiff Marguerite Juckett is a natural person residing in the State of Florida. Plaintiff
25
     Marguerite Juckett was implanted with a Coloplast Miniiape during surgery performed on or around
26
     August 7, 2009. The Coloplast pelvic mesh device was manufactured, marketed, advertised and
27
     promoted by Defendant Coloplast and DOES 1 through 100, and each of them. After the Coloplast
28
                                           COMPLAINT FOR DAMAGES
                                                     4
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 8 of 51
 1
     Miniiape was implanted, Plaintiff Marguerite Juckett began to experience severe complications
 2
     related to the implant, including but not limited to extreme pain, discomfort, urinary problems, and
 3
     dyspareunia.
 4
            16. Plaintiff Denise Moore is a natural person residing in the State of Illinois. Plaintiff Denise
 5
     Moore was implanted with a Coloplast Aris Transoburator during surgery performed on or around
 6
     December 18, 2009. The Coloplast pelvic mesh device was manufactured, marketed, advertised and
 7
     promoted by Defendant Coloplast and DOES I through 100, and each of them. After the Coloplast
 8
     Aris Transoburator was implanted, Plaintiff Denise Moore began to experience severe complications
 9
     related to the implant, including but not limited to extreme pain, discomfort, urinary problems, and
10
     dyspareunia.
11
            17. Plaintiff Aracely Parra is a natural person residing in the State of New Mexico. Plaintiff
12
     Aracely Parra was implanted with a Coloplast pelvic mesh device during surgery performed on or
13
     around December 6, 2013. The Coloplast pelvic mesh device was manufactured, marketed, advertised
14
     and promoted by Defendant Coloplast and DOES 1 through 100, and each of them. After the
15
     Coloplast pelvic mesh device was implanted, Plaintiff Aracely Parra began to experience severe
16
     complications related to the implant, including but not limited to extreme pain, discomfort, urinary
17
     problems, and dyspareunia.
18
           18. Plaintiff Ruth Tail is a natural person residing in the State of Texas. Plaintiff Ruth Tait was
19
     implanted with a Coloplast Aris Transoburator during surgery performed on or around April 29,
20
     2009. The Coloplast pelvic mesh device was manufactured, marketed, advertised and promoted by
21
     Defendant Coloplast and DOES 1 through 100, and each of them. After the Coloplast Aris
22
     Transoburator was implanted, Plaintiff Ruth Tait began to experience severe complications related to
23
     the implant, including but not limited to extreme pain, discomfort, urinary problems, and dyspareunia.
24
           19. Plaintiff Bonna Urban is a natural person residing in the State of South Carolina. Plaintiff
25
     Bonna Urban was implanted with a Coloplast Aris Transoburator during surgery performed on or
26
     around June 4, 2010. The Coloplast pelvic mesh device was manufactured, marketed, advertised and
27
     promoted by Defendant Coloplast and DOES I through 100, and each of them. After the Coloplast
28
                                            COMPLAINT FOR DAMAGES
                                                      5
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 9 of 51
     Aris Transoburator was implanted, Plaintiff Bonna Urban began to experience severe complications
 2
     related to the implant, including but not limited to extreme pain, discomfort, urinary problems, and
 3
     dyspareunia.
■4

           20. Plaintiff Jennifer West is a natural person residing in the State of North Carolina. Plaintiff
 5
     Jennifer West was implanted with a Coloplast Restorelle during surgery performed on or around July
 6
     10, 2017. The Coloplast pelvic mesh device was manufactured, marketed, advertised and promoted
 7
     by Defendant Coloplast and DOES 1 through 100, and each of them. After the Coloplast Restorelle
 8
     was implanted, Plaintiff Jennifer West began to experience severe complications related to the
 9
     implant, including but not limited to extreme pain, discomfort, urinary problems, and dyspareunia.
10
                                                DEFENDANTS
11
           21.      Defendant, Mentor is a Delaware limited liability company which has their principal
12
     place of business in California at 201 Mentor Drive, Santa Barbara, California 93111.             Mentor
13
     Corporation merged with and into Mentor Worldwide, LLC on December 4, 2009.                 All acts and
14
     omissions of Defendant as described herein were done by their or Mentor Corporation’s agents,
15
     servants, employees and/or owners, acting in the course and scope of their respective agencies,
16
     services, employments and/or ownerships.
17
           22.      Defendant, Coloplast Corp. (“Coloplast Corp.”) is corporation organized and existing
18
     under the laws of the State of Delaware, maintaining its principal place of business at 1601 West River
19
     Road North, Minneapolis, Minnesota 55411.        Coloplast Corp. is a wholly-owned U.S. sales and
20
     marketing subsidiary of Coloplast A/S, a Denmark corporation.
21
           23.      Defendant Coloplast Manufacturing US, LLC is a limited liability corporation organized
22
     and existing under Delaware law maintaining its principal place of business as 1940 Commerce Drive,
23
     North Mankato, MN 56002. Its registered office is 560 Park Street, #6, St. Paul, Minnesota 5510.
24
     Coloplast Manufacturing US, LLC is a wholly-owned subsidiary of Coloplast Corp.
25
           24.      Defendant Analytic Biosurgical Solutions (“ABISS”) is a corporation organized and
26
     existing under the laws of the Republic of France maintaining its principal place of business at 14 Rue
27
     de la Telematique, St. Etienne, Loire 42000, Republic of France. ABISS’ registered Untied States Food
28
                                          COMPLAINT FOR DAMAGES
                                                      6
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 10 of 51
     and Drug Administration (“FDA”) Agent is Elizabeth A. Boots, residing at 6106 Shamrock Drive,
 2
     Madison Lake, Minnesota 56063-9525, Vice President, Quality Assurance, of Defendant Coloplast
 3
     Corporation, 1601 West River Road, Minneapolis, Minnesota.
 4
            25.       ABISS’ FDA registration lists its proprietary device as “Mentor Aris TransOburator Tape
 5
     and Surgical Kit.” On October 12, 2005, ABISS and Mentor entered into a number of agreements
 6
     pursuant to which ABISS licensed a number of ABISS’ products to Mentor which were thereafter
 7
     marketed by Mentor under its trademarks, including its Aris trademark. On June 2, 2006, Mentor sold
 8
     its surgical, urological, clinical and consumer healthcare business segments to Coloplast for
 9
     $461,145,398.00, including inter alia, Mentor’s October 12, 2005, agreements with ABISS with
10
     Mentor’s Aris trademark.

            26.       At all times alleged herein, Coloplast includes and included any and all parents,
12
     subsidiaries, affiliates, divisions, franchise, partners, joint ventures, and organizational units of any
13
     kind, their predecessors, successors, and assigns and their officers, directors, employees, agents,
14
     representatives and any and all other persons acting on their behalf
15
            27.       At all times alleged herein, Coloplast conducted regular and sustained business in
16
     California by selling and distributing its products in California as described below. By these same
17
     activities, Coloplast has sufficient contacts within the State of California to subject it to the jurisdiction
18
     of this Court.
19
            28. The true names and capacities, whether individual, corporate, associate, governmental or
20
     otherwise, of defendants named herein as DOES 1 through 100 are unknown to plaintiffs at this time,
21
     who therefore sue said defendants by such fictitious names. When the true names and capacities of said
22
     defendants have been ascertained. Plaintiffs will amend this Complaint accordingly.             Plaintiffs are
23
     Informed and believe, and thereon allege, that each defendant designated as a DOE is responsible,
24
     negligently, intentionally, strictly liable or in some other actionable manner, for the events and
25
     happenings as alleged herein and are corporations organized and existing under and by virtue of the
26
     laws of the State of California, or the laws of some other state or foreign jurisdiction, and that said
27
28
                                             COMPLAINT FOR DAMAGES
                                                       7
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 11 of 51
     defendants and each of them were authorized to do and are regularly doing business in the State of
 2
     California.
 3
             29. When referring collectively to all Defendants in this action, Plaintiffs will use the term
 4
     “Defendants.”
 5
                                          FACTUAL ALLEGATIONS
 6
             30.    At all relevant times, Defendants were in the business of developing, supplying,
 7
     designing, manufacturing, labeling, packaging, distributing, marketing, supplying, advertising,
 8
     licensing, selling and otherwise engaging in all activities that are part and parcel of the sale and
 9
     distribution of Pelvic Mesh Products. Defendants’ Pelvic Mesh Products were purposed to remediate
10
     pelvic organ prolapse and/or stress urinary incontinence by implantation of polypropylene mesh
II
     inside the pelvic region of a woman’s body.
12
             31.    The Pelvic Mesh Products contain a monofilament polypropylene mesh intended for
13
     the treatment of pelvic organ prolapse and/or stress urinary incontinence. Despite claims that this
14
     material is inert, the scientific evidence shows that this material is biologically incompatible with
15
     human tissue and promotes an immune response in a large subset of the population receiving
16
     Defendants’ Pelvic Mesh Products containing this material,         This immune response promotes
17
     degradation of the pelvic tissue and can contribute to the formation of severe adverse reactions to the
18
     mesh.
19
             32.    Defendants marketed and sold their Pelvic Mesh Products to the medical community
20
     and to patients as safe, effective and reliable medical devices which are implanted via safe, effective
21
     and minimally invasive surgical techniques for the treatment of pelvic organ prolapse and stress
22
     urinary incontinence, and as safer and more effective when compared to other products and
23
     procedures.
24
             33.    Defendants have marketed and sold their Pelvic Mesh Products to the medical
25
     community and patients through carefully planned, multifaceted marketing campaigns and strategies.
26
     These campaigns and strategies include, but are not limited to, direct to consumer advertising,
27
     aggressive marketing to health care providers at medical conferences, hospitals, and private offices.
28

                                           COMPLAINT FOR DAMAGES
                                                     8
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 12 of 51
 I
     and often include the provision of valuable consideration and benefits to health care providers.
 2
     Defendants also utilized documents, brochures, websites and telephone information lines, offering
 3
     exaggerated and misleading information as to the safety and utility of their Pelvic Mesh Products.
 4
            34.      Defendants actively and intentionally misled and continue to mislead the public,
 5
     including the medical community, health care providers, and patients, into believing their Pelvic
 6
     Mesh Products are safe and effective, leading to the prescription for, and implantation of, their Pelvic
 7
     Mesh Products in the Plaintiffs and numerous other women.
 8
            35.      At all times relevant to this action. Defendants intentionally, recklessly and/or
 9
     negligently concealed, suppressed, omitted, minimized, and misrepresented the risks, dangers,
10
     defects, and disadvantages of Defendants’ Pelvic Mesh Products and advertised, promoted, marketed,
11
     licensed, sold and/or distributed these Pelvic Mesh Products as safe medical devices, when, in fact.
12
     Defendants knew that these Pelvic Mesh Products were not safe for their intended purposes and that
13
     the Defendants’ Pelvic Mesh Products would cause, and did cause, serious medical problems, and in
14
     some patients, catastrophic and permanent injuries.
15
            36.      Contrary to Defendants’ representations and marketing to the medical community and
16
     to patients. Defendants’ Pelvic Mesh Products have high failure, injury, and complication rates, the
17
     products fail to perform as intended or expected, their use requires frequent and often debilitating re­
18
     operations, and they have caused severe and irreversible injuries, conditions, and damage to a
19
     significant number of women, including the Plaintiffs. The defects stem from any or all of the
20
     following:
21
                  a. The use of polypropylene material in the mesh itself and the immune reaction that
22
                     results, causing adverse reactions and injuries;
23
                  b. The design of the Pelvic Mesh Devices to be inserted transvaginally into an area of the
24
                     body with high levels of bacteria, yeast, and fungus that adhere to mesh causing
25
                     immune reactions and subsequent tissue breakdown and adverse reactions and injuries;
26

27

28

                                              COMPLAINT FOR DAMAGES
                                                        9
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 13 of 51
                   c.   Biomechanical issues with the design of the mesh that create strong amounts of friction
 2
                        between the mesh and the underlying tissue that subsequently cause that tissue to
 3
                        degrade resulting in injury;
 4
                   d.   The use and design of anchors in Pelvic Mesh Products which, when placed correctly,
 5
                        are likely to pass through and injure major nei-ve routes in the pelvic region;
 6
                   e. Degradation of the mesh itself over time which causes the internal tissue to degrade
 7
                        resulting in injury;
 8
                   f    The welding of the mesh itself during production which creates a toxic substance that
 9
                        contributes to the degradation of the mesh and host tissue alike; and
10
                   g-   The design of trocars, as devices to insert the Pelvic Mesh Products into the vagina, are
II
                        defective because the device requires tissue penetration in nerve rich environments
12
                        which results frequently in the destruction of nerve endings causing pain and other
13
                        injuries.
14
             37.        Defendants have consistently underreported and withheld information about their
15
     Pelvic Mesh         Products’    propensity to fail and cause injury and complications, and have
16
     misrepresented the efficacy and safety of the Pelvic Mesh Products through various means and
17
     media, actively and intentionally misleading the medical community, patients, and the public at large.
18
             38.        Despite the chronic underreporting of the adverse events associated with the
19
     Defendants’ Pelvic Mesh Products and the underreporting of events associated with similarly
20
     designed competitor products, enough corhplaints were recorded for the FDA to issue a public health
21
     notification regarding the danger of these devices.
22
             39.        On October 20, 2008, the Food and Drug Administration (“FDA”) issued a Public
23
     Health Notification that described over 1,000 complaints (otherwise known as “adverse events”) that
24
     had been reported over a three-year period relating to pelvic mesh products. Although the FDA
25
     notice did not identify the transvaginal mesh manufacturers by name, a review of the FDA MAUDE
26
     database indicates that the Defendants are one of the manufacturers of the products that are the
27
     subject of the notification.
28
                                                COMPLAINT FOR DAMAGES
                                                          10
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 14 of 51
 1
            40.    On July 13, 2011, the FDA issued a Safety Communication: “UPDATE on Serious
 2
     Complications Associated with Transvaginal Placement of Surgical Mesh for Pelvic Organ
 3
     Prolapse.” Therein, the FDA advised that it had conducted an updated analysis of adverse events
 4
     reported to the FDA and complications reported in the scientific literature and concluded that surgical
 5
     mesh used in transvaginal repair of Pelvic Organ Prolapse was an area of “continuing serious
 6
     concern.” (emphasis added.) The FDA concluded that serious complications associated with surgical
 7
     mesh for transvaginal repair of Pelvic Organ Prolapse, were “not rare.” These serious complications
 8
     include, but are not limited to, neuromuscular problems, vaginal scarring/shrinkage and emotion
 9
     problems.    Many of the serious complications required medical and surgical treatment and
10
     hospitalization.   The FDA concluded that it was not clear that transvaginal repair of Pelvic Organ
II
     Prolapse with mesh or repair of SUI with mesh kits was more effective than traditional non-mesh
12
     repair of pelvic organ prolapse. The FDA conducted a systematic review of the published scientific
13
     literature from 1996-2011 and concluded that based thereon, that transvaginal pelvic organ prolapse
14
     repair with mesh “does not improve symptomatic results or quality of life over traditional non mesh
15
     repair.” In the July 13, 2011 Safety Communication, the FDA concluded that a “mesh procedure
16
     may put the patient at risk for requiring additional surgery or for the development of new
17
     complications. Removal of the mesh due to mesh complications may involve multiple surgeries and
18
     significantly impair the patient’s quality of life. Complete removal of mesh may not be possible.”
19
     The information contained in the FDA’s Public Health Notification of October 2008 and the FDA
20
     Safety Communication of July 13, 2011, was known or knowable to defendants and was not
21
     disclosed in oral or written communications, direct to consumer advertising in the form of patient
22
     brochures, instructions for use or labeling.
23
            41.    Defendants failed to perform or rely on proper and adequate testing and research in
24
     order to determine and evaluate the risks and benefits of its Pelvic Mesh Products.
25
            42.    Defendants failed to design and establish a safe, effective procedure for removal of
26
     their Pelvic Mesh Products in the event of a failure, injury, or complication associated with the
27
     devices.
28

                                            COMPLAiNT I'OR DAMAGES
                                                      11
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 15 of 51
             43.   Feasible and suitable alternatives for the treatment of pelvic organ prolapse and stress
 2
     urinary incontinence, as compared to Defendants’ Pelvic Mesh Products, have existed at all times
 3
     relevant hereto.
 4
             44.   The Pelvic Mesh Products were at all times utilized and implanted in a manner
 5
     foreseeable to the Defendants, as Defendants generated the instructions for use, created the
 6
     procedures for implanting the devices, and trained the implanting physicians.
 7
             45.   Defendants have provided incomplete, insufficient, and misleading training and
 8
     information regarding their Pelvic Mesh Products to physicians to increase the number of physicians
 9
     utilizing these Pelvic Mesh Products, and thus increasing sales of the Pelvic Mesh Products, which
10
     has also lead to the dissemination of inadequate and misleading information to patients, including the
II
     Plaintiffs.
12
             46.   The Pelvic Mesh Products implanted into the Plaintiffs were in the same or
13
     substantially similar condition as they were when they left the possession of Defendants, and in the
14
     condition directed by and expected by the Defendants.
15
             47.   The Plaintiffs and their physicians foreseeably used and implanted the Pelvic Mesh
16
     Products, and did not misuse or alter the Pelvic Mesh Products in an unforeseeable manner.
17
             48.   The injuries, conditions and complications suffered by women who have been
18
     implanted with Defendants’ Pelvic Mesh Products included but are not limited to, mesh erosion;
19
     mesh contraction; infection; fistula; inflammation; scare tissue; organ perforation; dyspareunia (pain
20
     during sexual intercourse); blood loss; neuropathic and other acute and chronic nerve damage and
21
     pain; pudendal nerve damage; pelvic floor damage; chronic pelvic pain; urinary and fecal
22
     incontinence; prolapse of organs; and in many cases women have been forced to undergo intensive
23
     medical treatment, including, but not limited to, operations to locate and remove the mesh, operations
24
     to attempt to repair pelvic organs, tissue, and nerve damage, the use of pain control and other
25
     medications, injections into various areas of the pelvic, spine, and the vaginal, and operations to
                          «
26
     remove portions of the female genitalia.
27
28
                                           COMPLAINT FOR DAMAGES
                                                      12
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 16 of 51
 I
            49.     The medical and scientific literature studying the effects of polypropylene pelvic mesh,
 2
     like Defendants’ Pelvic Mesh Products, have examined each of these injuries, conditions, and
 3
     complications and determined that they are in fact causally related to the mesh itself and do not often
 4
     implicate errors related to the implantation of the devices.
 5
            50.     Defendants misrepresented to the medical and healthcare community, Plaintiffs, and
 6
     the public that the Pelvic Mesh Products had been tested and were found to be safe and effective for
 7
     the purposes of treating stress urinary incontinence and/or prolapse.
 8
            51.     These representations were made by Defendants with the intent of inducing the medical
 9
     community, Plaintiffs, and the public, to recommend, prescribe, dispense, and purchase the Pelvic
!0
     Mesh Products for use as a means of treatment for stress urinary incontinence and/or pelvic organ

     prolapse, all of which evinced an indifference to the health, safety and welfare of the Plaintiffs.
12
            52.     Defendants failed to undertake their duties to properly know the qualities of their
13
     products and in representations to Plaintiffs and/or to Plaintiffs’ healthcare providers, concealed and
14
     intentionally omitted the following material information:
15
               a. That the Pelvic Mesh Products were not as safe as other products and procedures
16
                    available to treat incontinence and/or prolapse;
17
               b. That the risk of adverse events with the Pelvic Mesh Products was higher than with
18
                    other products and procedure available to treat incontinence and/or prolapse;
19
               c.   That the risk of adverse of adverse events with Pelvic Mesh Products was not
20
                    adequately tested and were known by Defendants;
21
               d. That the limited clinical testing revealed that Pelvic Mesh Products had a higher risk of
22
                    adverse effects, in addition to, and above and beyond those associated with other
23
                    products and procedures available to treat incontinence and/or prolapse
24
               e. That Defendants failed to follow up on adverse results from clinical studies and buried
25
                    and/or misrepresented those findings;
26

27

28

                                            COMPLAINT FOR DAMAGES
                                                        13
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 17 of 51
 I
               f. That Defendants were aware of dangers in the Pelvic Mesh Products in addition to and
 2
                    above and beyond those associated with other products and procedures available to
 3
                    treat incontinence and/or prolapse;
 4
               g- That the Pelvic Mesh Products were dangerous and caused adverse side effects,
 5
                    including but not limited to higher incidence of erosion and failure, at a much more
 6
                    significant rate than other products and procedures available to treat incontinence
 7
                    and/or prolapse;
 8
               h. That patients needed to be monitored more regularly than usual while using the Pelvic
 9
                    Mesh Products and that in the event the products needed to be removed that the
10
                    procedures to remove them had a very high failure rate and/or needed to be performed
11
                    repeatedly;
12
               I.   That the Pelvic Mesh Products were manufactured negligently;
13
               J-   That the Pelvic Mesh Products were manufactured defectively; and
14
               k. That the Pelvic Mesh Products were designed negligently and designed defectively.
15
           53. Defendants were under a duty to disclose to Plaintiffs and their physicians, the defective
16
     nature of the Pelvic Mesh Products, including, but not limited to, the heighted risks of erosion, failure
17
     and permanent injury.
18
           54. Defendants had sole access to material facts concerning the defective nature of the Pelvic
19
     Mesh Products and their propensity to cause serious and dangerous side effects and hence, cause
20
     dangerous injuries and damage to persons who used the Pelvic Mesh Products.
21
           55. Defendants’ concealment and omissions of material fact concerning the safety of the Pelvic
22
     Mesh Products were made to cause Plaintiffs’ physicians and healthcare providers to purchase,
23
     prescribe, and/or dispense the Pelvic Mesh Products; and/or to mislead Plaintiffs into reliance and
24
     cause Plaintiffs to use the Pelvic Mesh Products.
25
           56. At the time these misrepresentations were made by Defendant, and at the time Plaintiffs used
26
     the Pelvic Mesh Products, Plaintiffs were unaware of the falsehood of these representations, and
27
     reasonably believed them to be true.
28

                                            COMPLAINT FOR DAMAGFS
                                                      14
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 18 of 51
 1
            57. Defendants knew and had reason to know that the Pelvic Mesh Products could and would
 2
     cause severe and grievous personal injury to the users of the Pelvic Mesh Products, and that they were
 3
     inherently dangerous in a manner that exceeded any purported, inaccurate, or otherwise downplayed
 4
     warnings.
 5
            58. As a result of Defendants' research and testing or lack thereof, Defendants distributed false
 6
     information, including but not limited to assuring Plaintiffs, the public, and Plaintiffs’ healthcare
 7
     providers and physicians, that the Pelvic Mesh Products were safe for use as a means of providing relief
 8
     from stress urinary incontinence and/or prolapse and were as safe or safer than other products and/or
 9
     procedures available and on the market. As a result of Defendants' research and testing, or lack thereof.
10
     Defendants intentionally omitted, concealed and suppressed certain results of testing and research to

     healthcare professionals. Plaintiffs, and the public at large.
12
           59. Defendants had a duty when disseminating information to the public to disseminate truthful
13
     information; and a parallel duty not to deceive the public, Plaintiffs, Plaintiffs’ healthcare providers.
14
     and the FDA.
15
           60. The information distributed to the public, the medical community, the FDA, and Plaintiffs by
16
     Defendants included, but was not limited to, reports, press releases, advertising campaigns, television
17
     commercials, print advertisements, billboards and other commercial medical containing material
18
     representations, which were false and misleading, and contained omissions and concealment of the
19
     truth about the dangers of the use of the Pelvic Mesh Products.
20
           61. Defendants intentionally made material misrepresentations to the medical community and
21
     public, including Plaintiffs, regarding the safety of the Pelvic Mesh Products, specifically that the
22
     Pelvic Mesh Products did not have dangerous and/or serious adverse health safety concerns, and that
23
     the Pelvic Mesh Products were as safe as other means of treating vaginal vault prolapse, stress urinary
24
     incontinence, pelvic organ prolapse or rectocele.
25
           62. Defendants intentionally failed to inform the public, including Plaintiffs, of the high failure
26
     rate including erosion, the difficulty of removing the mesh and the risk of permanent injury.
27
           63. Defendants chose to over-promote the safety, efficacy and benefits of the Pelvic Mesh
28
                                             COMPLAINT FOR DAMAGES
                                                       15
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 19 of 51
      Products instead.
 2
            64. Defendants’ intent and purpose in making these misrepresentations was to deceive the public,
 3
      the medical community, and Plaintiffs; to gain the confidence of the public, the medical community,
 4
      and Plaintiffs; to falsely assure them of the quality and fitness for use of the Pelvic Mesh Products; and
 5
      to induce Plaintiffs, the public and the medical community to request, recommend, prescribe, dispense,
 6
      purchase and continue to use the Pelvic Mesh Products.
 7
            65. Defendants made claims and representations in its documents submitted to the FDA and its
 8
      reports to the public and to healthcare professionals and in advertisements that the Pelvic Mesh
 9
      Products did not present serious health risks.
10
            66. These misrepresentations, and others made by Defendants, were false when made and/or
11
      were made with the pretense of actual knowledge when such knowledge did not actually exist, and
12-
      were made recklessly and without regard to the true facts.
13
            67. These representations, and others made by Defendants, were made with the intention of
14
      deceiving Plaintiffs, Plaintiffs’ healthcare professionals and other members of the healthcare
15
      community, and were made in order to induce Plaintiffs, and their respective healthcare professionals,
16
      to rely on misrepresentations, and caused Plaintiffs to purchase, rely, use, and request the Pelvic Mesh
17
      Products and their healthcare professionals to dispense, recommend, or prescribe the Pelvic Mesh
18
      Products.
19
            68. Defendants recklessly and/or intentionally falsely represented the dangerous and serious
20
      health and safety concerns inherent in the use of the Pelvic Mesh Products to the public at large, for the
21
      purpose of influencing the sales of products known to be dangerous and defective, and/or not as safe as
22
      other alternatives.   Defendants utilized direct-to-consumer advertising to market, promote, and
23
      advertise the Pelvic Mesh Products.
24
            69. At the time the representations were made. Plaintiffs and their healthcare providers did not
25
      know the truth about the dangers and serious health and/or safety risks inherent in the use of the Pelvic
26
      Mesh Products. Plaintiffs did not discover the true facts about the dangers and serious health and/or
27
      safety risks, nor did Plaintiffs discover the false representations of Defendants, nor would Plaintiffs
28

                                             COMPLAINT FOR DAMAGES
                                                        16
      Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 20 of 51
   1
       with reasonable diligence have discovered the true facts of Defendants’ misrepresentations.
   2
              70. Had Plaintiffs known the true facts about the dangers and serious health and/or safety risks of
   3
       the Pelvic Mesh Products, Plaintiff would not have purchased, used, or relied on Defendants’ Pelvic
   4
       Mesh Products.
   5
              71. At all limes relevant to this action, Defendants knew that the Pelvic Mesh Products were not
   6
       safe for the patients for whom they were prescribed and implanted, because the mesh eroded and
   7
       otherwise malfunctioned, and therefore failed to operate in a safe and continuous manner, causing
   8
       injuries from erosion, extrusion, infection, sepsis, chronic foreign body invasion, dense adhesions and
   9
       dyspareunia. Removal of eroded or infected mesh brings a high rate of life-threatening complications
• 10
       including permanent disfigurement and hemorrhage. Removal can require multiple surgical in
  II
       interventions in the operating thereafter for complete removal and results in scarring on fragile
  12
       compromised pelvic tissue and muscles.
  13
             72. At all relevant times herein. Defendants continued to promote Pelvic Mesh Products as safe
  14
       and effective even when no clinical trials had been done supporting long or short-term efficacy.
  15
             73. In doing so the Defendants concealed the known risks and failed to warn of known or
  16
       scientifically knowable dangers and risks associated with the Pelvic Mesh Products for treatment of
  17
       vaginal vault prolapse, stress urinary incontinence, pelvic organ prolapse or rectocele.
  18
             74. At all relevant times herein, Defendants failed to provide sufficient warnings and instructions
  19
       that would have put Plaintiffs and the general public on notice of the dangers and adverse effects
 20
       caused by implantation of the Pelvic Mesh Products system including, but not limited to, extreme and
 21
       chronic pain, mesh erosion, infection, dyspareunia, infection, sepsis, permanent disfigurement and the
 22
       need for corrective surgeries.
 23
             75. The Pelvic Mesh Products as designed, manufactured, distributed, sold and/or supplied by
 24
       Defendants were defective as marketed due to inadequate warnings, instructions, labeling and/or
 25
       inadequate testing in the presence of Defendants knowledge of pelvic health safety.
 26
             76. At all times herein mentioned, the officers and/or directors of the Defendants Coloplast and
 27
       DOES 1 through 100„ and each of them named herein, participated in, authorized and/or directed the
 28

                                              COMPLAINT FOR DAMAGES
                                                        17
       Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 21 of 51
     production and promotion of the aforementioned products when they knew of the hazards and
 2
     dangerous propensities of said products, and thereby actively participated in the tortuous conduct that
 3
     resulted in the injuries suffered by Plaintiffs.
 4
            77. The devices used in Plaintiffs’ surgeries were Coloplast Corp. Pelvic Mesh Products, each of
 5
     which was designed, manufactured by Defendant Coloplast Corp.
 6
            78. Upon information and belief, the pain that Plaintiffs suffered after the surgeries, and continue
 7
     to suffer, was caused by negligent design and manufacture of the Pelvic Mesh Devices that were
 8
     surgically implanted in them.
 9
            79. Plaintiffs’ injuries were caused by the negligent design and manufacturing of the Pelvic
10
     Mesh Products, which is supported by the fact that the FDA has received thousands of reports of

     women who were injured or killed after being implanted with devices similar to that used in Plaintiffs’
12
     procedures.
13
            80. At all times that the Pelvic Mesh Products were implanted in Plaintiffs, the Pelvic Mesh
14
     Products were being used for the purpose that Defendants marketed the products.
15
            81. After, and as a result of the implantation of the Pelvic Mesh Products, Plaintiffs suffered
16
     serious bodily injuries including, but not limited to, extreme pain, erosion, infection, dyspareunia,
17
     urinary problems, the need for additional surgery and other injuries. These injuries would not have
18
     occurred but for the defective nature of the products implanted and/or Defendants’ wrongful conduct.
19
           82. As a result of having the Pelvic Mesh Products implanted, Plaintiffs have experienced
20
     significant mental and physical pain and suffering, have required additional medical treatment, and
21
     have sustained permanent injury.
22
           83. As a result of the aforesaid conduct and defective product manufactured, sold, distributed,
23
     advertised, and promoted by Defendants, Plaintiffs were injured in their health, strength, and activity,
24
     sustaining injury to their persons, all of which injuries have caused Plaintiffs severe mental and
25
     physical pain and suffering. Plaintiffs are informed and believe, and allege thereon, that such injuries
26
     will result in some permanent disability to their bodies. As a result of such injuries. Plaintiffs have
27
     suffered general damages in an amount within the jurisdiction of the state court.
28
                                              COMPLAINT FOR DAMAGES
                                                        18
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 22 of 51
             84. As a further result of the aforesaid conduct and defective product manufactured, sold,
 2
      distributed, advertised, and promoted by Defendants, Plaintiffs were required to and employed
 3
      healthcare providers and incurred medical and incidental expenses; further, Plaintiffs are informed and
 4
      believe, and allege thereon, that Plaintiffs may be required to incur additional medical, hospital and
 5
      incidental expenses thereto, all according to proof
 6
                                FIRST CAUSE OF ACTION
 7
                             [Strict Liability - Failure to Warn]
 8         PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES 1-100, AND EACH OF THEM,
      AND FOR A CAUSE OF ACTION FOR STRICT PRODUCTS LIABILITY - FAILURE TO WARN
 9                                 ALLEGE AS FOLLOWS:

10           85. Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this

11    Complaint as if fully set forth herein and further allege as follows:

12           86. Defendants manufactured, sold and/or distributed the Pelvic Mesh Products to Plaintiffs to be

13    used for the treatment of stress urinary incontinence and/or pelvic organ prolapse.

14          87. At all limes mentioned herein, the Pelvic Mesh Products were and are, dangerous and

15    presented a substantial danger to patients who were implanted with the Pelvic Mesh Devices, and these

16    risks and dangers were known or knowable at the time of distribution and implantation in Plaintiff

17    Ordinary consumers would not have recognized the potential risks and dangers the Pelvic Mesh

18    Products posed to pelvic reconstruction patients because its uses was specifically promoted to improve

19    the health of such patients. The Pelvic Mesh Products were used in a way reasonable foreseeable to

20   . Defendants by Plaintiffs. Defendants failed to provide warnings of such risks and dangers to Plaintiffs

21    as described herein.

22          88. As a result of the implantation of the Pelvic Mesh Products, Plaintiffs suffered debilitating

23    injuries including extreme pain, erosion, dyspareunia, urinary problems, recurrent incontinence, and for

24    some Plaintiffs the need for additional surgery.

25          89. In doing the acts herein described, the Defendants acted with oppression, fraud and malice,

26    and Plaintiffs are therefore entitled to punitive damages to deter Defendants and others from engaging

27    in similar conduct in the future.       Said wrongful conduct was done with advance knowledge,

28    authorization and/or ratification of an officer, director and/or managing agent of the Defendants.

                                             COMPLAINT FOR DAMAGES
                                                       19
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 23 of 51
            90. Ai all times herein mentioned, the Pelvic Mesh Products were being used as intended by
 2
     Defendants and in a manner foreseeable to Defendants.
 3
            91. As a result of the defective condition of the Pelvic Mesh Products, namely the lack of
 4
     sufficient warnings, Plaintiffs have suffered the injuries and damages alleged herein.
 5
         WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
 6                             SECONO CAUSE OF ACTION
                          [Strict Liabilit>' - Manufacturing Defect]
 7        PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES I-100, AND EACH OF THEM,
 8   AND FOR A CAUSE OF ACTION FOR STRICT PRODUCTS LIABILITY - MANUFACTURING
                              DEFECT ALLEGE AS FOLLOWS:
 9
            92. Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this
10
     Complaint as if fully set forth herein and further allege as follows:
11
           93. At all times herein mentioned. Defendants’ Pelvic Mesh Products were prescribed and used
12
     as intended by Defendants and in a manner reasonably foreseeable to Defendants.
13
           94. The Pelvic Mesh Products were defective at the time of their manufacture, development,
14
     production, testing, inspection, endorsement, prescription, sale and distribution, and at the time they left
15
     the possession of the Defendants, in that, and not by way of limitation, the products differed from the
16
     Defendants' intended result and intended design and specifications, and from other ostensibly identical
17
     units of the same product line.
18
           95. As a proximate and legal result of the defective condition of the Pelvic Mesh Products,
19
     Plaintiffs were caused to suffer and will continue to suffer the herein described injuries and damages.
20
            WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
21
                                THTRD CAUSE OF ACTION
22                        [Strict Products Liability - Design Defect]
           PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES 1-100, AND EACH OF THEM,
23
       AND FOR A CAUSE OF ACTION FOR STRICT PRODUCTS LIABILITY- DESIGN DEFECT
24                                 ALLEGE AS FOLLOWS:
           96. Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this
25
     Complaint as if fully set forth herein and further allege as follows:
26
           97. The Pelvic Mesh Products were designed, engineered, developed, manufactured, fabricated,
27
     assembled, equipped, tested or failed to test, inspected or failed to inspect, labeled, advertised.
28

                                            COMPLAINT FOR DAMAGES
                                                      20
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 24 of 51
     promoted, marketed, supplied, licensed, distributed, wholesaled, and sold by Defendants.
 2
            98. The Pelvic Mesh Products manufactured, licensed, supplied, and/or placed into the stream of
 3
     commerce by Defendants were defective and unreasonably dangerous in that
 4
                a. The foreseeable risks exceeded the benefits associated with the Pelvic Mesh Products
 5
                    design or formulation;
 6
                b. They contained inadequate post-marketing warnings or instructions; and
 7
                c. They were more dangerous than would be expected or appreciated by an ordinary
 8
                    consumer.
 9
            99. The Pelvic Mesh Products that were manufactured, supplied, and/or placed into the stream of
10
     commerce by Defendants were more dangerous than an ordinary customer would expect, and more

     dangerous than other Pelvic Mesh Products or procedures available to treat stress urinary incontinence,
12
     pelvic organ prolapse and/or rectocele repair.
13
            100.   The design defects in Defendants’ Pelvic Mesh Products existed at the time when the
14
     Pelvic Mesh Products left Defendants’ control.
15
            101.    Defendants knew that the Pelvic Mesh Products were to be purchased and used without
16
     inspection for defects.
17
            102.   The Pelvic Mesh Products were and are unsafe for their intended and foreseeable uses by
18
     reason of defects in the design so that they would not safely serve its purpose, but would instead expose
19
     the users of said Products to incur serious injuries.
20
            103.   Plaintiffs used the Pelvic Mesh Products in a reasonably foreseeable manner.
21
            104.   Defendants designed the Pelvic Mesh Products defectively, causing them to fail to
22
     perform as safely as an ordinary consumer would expect when used in an intended or reasonably
23
     foreseeably manner.
24
            105.   As a direct and proximate result of the aforementioned defects in the design of the Pelvic
25
     Mesh Products, Plaintiffs sustained the injuries and damages set forth herein.
26
           WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
27

28

                                             COMPLAINT FOR DAMAGES
                                                       21
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 25 of 51
 1                              FOURTH CADSK OF ACTION
                                       (Negligence]
 2
             PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES I-iOO, AND EACH OF THEM,
 3            AND FOR A CAUSE OF ACTION FOR NEGLIGENCE ALLEGE AS FOLLOWS:
             106.   Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this
 4
     Complaint as if fully set forth herein and further allege as follows:
 5
             107.   At all times herein mentioned, Defendants, and each of them, were and are engaged in the
 6
     business of researching, manufacturing, licensing, fabricating, designing, labeling, distributing, using,
 7
     supplying, selling, marketing, warranting, packaging and advertising the Pelvic Mesh Products.
 8
             108.   Defendants, and each of them, owed to Plaintiffs and the public a duty to act reasonably
 9
     and to exercise ordinary care in pursuit of the activities mentioned above, and Defendants, and each of
10
     them, breached said duty of due care.

             109.   At all times relevant hereto. Defendants, and each of them, owed to Plaintiffs and the
12
     public a duty to act reasonably and to exercise ordinary' care with respect to the safe, legal, and proper
13
     manufacture, license, design, formulation, distribution, production, processing, assembly, testing,
14
     inspection, research, marketing, labeling, packaging, preparation for use, issuance of warnings with
15
     respect to promotion, advertising, sale, and safety monitoring of the Pelvic Mesh Products, and to
16
     adequately test and warn of the risk and dangers of the Pelvic Mesh Products, both before and after
17
     sale.
18

19
             no.    Additionally, Defendants, and each of them, owed to Plaintiffs and the public a duty to

     provide accurate, reliable, and completely truthful information regarding the safety and any dangerous
20
     propensities of the Pelvic Mesh Products manufactured, used, distributed, and/or supplied by then and
21
     to provide accurate, reliable, and completely truthful information regarding the failure of the Pelvic
22
     Mesh Products to perform as intended or as an ordinary consumer would expect.
23
             111.   At all times relevant hereto, Defendants, and each of them, singularly and jointly,
24
     breached the aforementioned duties in that they negligently and carelessly manufactured, fabricated,
25
     designed, licensed, produced, compounded, assembled, inspected or failed to inspect, tested or failed to
26
     test, warned or failed to warn of the health hazards, labeled, distributed, handled, used, supplied, sold,
27
     marketed, warranted, packaged, promoted and advertised the Pelvic Mesh Products in that said Pelvic
28
                                             COMPLAINT FOR DAMAGES
                                                       22
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 26 of 51
     Mesh Products caused, directly and proximately, the injuries of Plaintiff through failure of the Pelvic
 2
     Mesh Products to perform as intended or as an ordinary consumer would expect.
 3
            112.   The acts of Defendants, and each of them, as herein alleged, constitute violations of the
 4
     duty of ordinary care and skill owed by Defendants, and each of them, to Plaintiffs.
 5
            113.   Plaintiffs used, handled, or were implanted with Defendants’ Pelvic Mesh Products
 6
     referred herein in a manner that was reasonably foreseeable.
 7
            114.   As the direct and proximate result of Defendants’ breach of their aforementioned duties
 8
     with respect to the Pelvic Mesh Products, Plaintiffs suffered the injuries and damages alleged herein.
 9
           WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
10
                              FIFTH CAUSE OF ACTION
                             (Breach of Implied Warranty]
12         PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES 1-100, AND EACH OF THEM,
        AND FOR A CAUSE OF ACTION FOR BREACH OF IMPLIED WARRENTY ALLEGE AS
13                                     FOLLOWS:

14          115.    Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this

15   Complaint as if fully set forth herein and further allege as follows:

16          116.   Defendants, and each of them, impliedly warranted'to the Plaintiffs, their prescribing

17   physicians and healthcare providers, the medical scientific, pharmaceutical and health communities, the

18   FDA, and the public, in general, that the Pelvic Mesh Products were of merchantable quality and safe

19   and fit for the use for which they were intended.

20          117.   Plaintiffs and their physicians and healthcare providers were, and remain, unskilled in the

21   research, design and manufacture of the Pelvic Mesh Products and reasonably relied on the skill,

22   judgment and implied warranty of Defendants in using the aforementioned Pelvic Mesh Products.

23         118.    Defendants breached their warranties in that the Pelvic Mesh Products were neither safe

24   for their intended use nor of merchantable quality, as warranted by Defendants, in that the Pelvic Mesh

25   Products had dangerous propensities and known or knowable side effects when put to their intended

26   use and would cause severe injuries to the user, which propensities and side effects were known or

27   knowable but were not warned of by Defendants.

28         119.    As a result of the aforementioned breach of implied warranties by Defendants and each of

                                            COMPLAINT FOR DAMAGES
                                                         23
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 27 of 51
 I
     them, Plaintiffs suffered injuries and damages as alleged herein.
 2
            120.     After Plaintiffs were made aware their injuries were a result of the aforesaid Pelvic Mesh
 3
     Products, Defendants had ample and sufficient notice of breach of said warranty.
 4
            WHEREFORE, said Plaintiffs pray for Judgment against Defendants as hereinafter set forth.
 5
                               SIXTH CAUSE OF ACTTON
 6                            [Breach of Express Warranty]
 7    PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES 1-100, AND EACH OF THEM, AND
     FOR A CAUSE OF ACTION FOR BREACH OF EXPRESS WARRANTY ALLEGE AS FOLLOWS:
 8
            121.     Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this
 9
     Complaint as if fully set forth herein and further allege as follows:
10
            122.     Defendants expressly warranted to Plaintiffs and/or their authorized agents or sales

     representations, in publications, and other communications intended for medical patients, and the
12
     general public, that the defective Pelvic Mesh Products were safe, effective, fit and proper for their
13
     intended use.
14
            123.     Plaintiffs and Plaintiffs’ physicians reasonably relied upon the skill and Judgment of
15
     Defendants, and upon said express warranty, in using the aforesaid products.           The warranty and
16
     representations were untrue in that the product caused severe injury to Plaintiffs and was unsafe and,
17
     therefore, unsuited for the use in which it was intended and caused Plaintiffs to sustain damages and
18
     injuries herein alleged.
19
            124.     As soon as the true nature of the products, and the fact that the warranty and
20
     representations were false, were ascertained, said Defendants had ample and sufficient notice of the
21
     breach of said warranty.
22
            WHEREFORE, said Plaintiffs pray for Judgment against Defendants as hereinafter set forth.
23
                               SEVENTH CAUSE OF ACTTON
24                     [Fraudulent Deceit - Cal. Civ. Code §§ 1709,1710]
           PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES I-IOO, AND EACH OF THEM,
25      AND FOR A CAUSE OF ACTION FOR FRAUDULENT DECEIT ALLEGE AS FOLLOWS:
26          125.     Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this
27   Complaint as if fully set forth herein and further allege as follows:
28

                                             COMPLAINT FOR DAMAGES
                                                        24
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 28 of 51
            126.    At all times mentioned herein, Defendants had the duty and obligation to disclose to
 2
     Plaintiffs and their physicians, the true facts concerning the aforesaid Pelvic Mesh Products, that is, that
 3
     said products were dangerous and defective, lacking efficacy for its purported use and lacking safety in
 4
     normal use, and how likely it was to cause serious consequences to users including permanent and
 5
     debilitating injuries. Defendants made the affirmative representations as set forth above to Plaintiffs
 6
     and their physicians and the general public prior to the date Pelvic Mesh Products were implanted in
 7
     Plaintiffs, while concealing material facts.
 8
            127.     At all times herein mentioned, Defendants, and each of them, willfully, and maliciously
 9
     concealed facts as set forth above from Plaintiffs and their physicians, and therefore. Plaintiffs, with the
10
     intent to defraud as herein alleged.
n
            128.    At all times herein mentioned, neither Plaintiffs nor their physicians were aware of the
12
     facts set forth above, and had they been aware of said facts, they would not have acted as they did, that
13
     is, would not have reasonably relied upon said representations of safety and efficacy and utilized the
14
     Pelvic Mesh Products for the correction of urinary incontinence, pelvic organ prolapse, vaginal vault
15
     prolapse and rectocele. Defendants' representations were a substantial factor in Plaintiffs utilizing the
16
     Pelvic Mesh Products for correction of their medical conditions.
17
            129.    As a result of the concealment of the facts set forth above. Plaintiffs sustained injuries as
18
     herein set forth.
19
            130.    The herein-described conduct of said Defendants, and each of them, was willful,
20
     malicious, fraudulent, outrageous and in conscious disregard and indifference to the safety and health
21
     of patients with pelvic medical conditions, such as Plaintiffs. Plaintiffs, for the sake of example and by
22
     way of punishing said Defendants, seek punitive damages according to proof.
23
            WHEREFOKE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
24
                                            EIGHTH CAUSE OF ACTION
25                                          [Negligent Misrepresentation]
           PLAINTIFFS COMPLAIN OF DEFENDANtS AND DOES 1-100, AND EACH OF THEM,
26
        AND FOR A CAUSE OF ACTION FOR NEGLIGENT MISREPRESENTATION ALLEGE AS
27                                    FOLLOWS:

28          131.    Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this

                                              COMPLAINT FOR DAMAGES
                                                        25
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 29 of 51
 I
     Complaint as if fully set forth herein and further allege as follows:
 2
            132.   Defendants from the time that the Pelvic Mesh Products were first tested, studied,
 3
     researched, first manufactured, marketed and distributed, and up to the present,                   made false
 4
     representations, as previously set forth herein, to the Plaintiffs, their prescribing physicians and
 5
     healthcare providers, the medical, scientific, pharmaceutical and healthcare communities, and the
 6
     public in general, including, but not limited to, the misrepresentation that the Pelvic Mesh Products
 7
     were safe, fit, and effective for the treatment of pelvic organ prolapse, stress urinary incontinence,
 S
     and/or rectocele repair.
 9
            133.   At all times relevant hereto, Defendants conducted a sales and marketing campaign to
10
     promote the sale of the Pelvic Mesh Products and willfully deceive the Plaintiffs, their prescribing
11
     physicians and     healthcare   providers,   the   medical,   scientific,   pharmaceutical   and    healthcare
12
     communities, and the public in general as to the health risks and consequences of the use of the Pelvic
13
     Mesh Products.
14
            134.   Defendants made the foregoing misrepresentations without any reasonable ground for
15
     believing them to be true. These misrepresentations were made directly by Defendants, by sales
16
     representatives, detail persons and other authorized agents of said Defendants, and in publications and
17
     other written materials directed to the Plaintiffs, their prescribing physicians and healthcare providers,
18
     the medical, scientific, pharmaceutical and healthcare communities, and the public in general with the
19
     intention of inducing reliance and the purchase and implantation of the Pelvic Mesh Products.
20
            135.   The foregoing representations by Defendants were in fact false in that the Pelvic Products
21
     are not, and at all relevant times alleged herein, were not safe, fit, and effective for the treatment of
22
     pelvic organ prolapse, stress urinary incontinence and/or rectocele, the use of the Pelvic Mesh Products
23
     is hazardous to health, and the Pelvic Mesh Products have a significant propensity to cause serious
24
     injuries to users including, but not limited to, the injuries suffered as described herein. The foregoing
25
     misrepresentations by Defendants were made with the intention of inducing reliance and inducing the
26
     purchase and implantation of Pelvic Mesh Products.
27
           136.    In reliance on the misrepresentations be Defendants, Plaintiffs and their prescribing
28
                                            COMPLAINT FOR DAMAGES
                                                         26
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 30 of 51
     physicians and healthcare providers were induced to purchase use the Pelvic Mesh Products. If they
 2
     had known of the true facts and the facts concealed by Defendants, they would not have used the Pelvic
 3
     Mesh Products, and their reliance upon Defendants’ misrepresentations was justified because such
 4
     misrepresentations were made and conducted by individuals and entities that were in a position to know
 5
     the true facts.
 6
            137.       As a result of the concealment of the facts set forth above, Plaintiffs sustained injuries as
 7
     set forth herein.
 8
            WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
 9
                               NINTH CAUSE OF ACTION
10                               [Fraudulent Concealment]
1i          PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES I-IOO, AND EACH OF THEM,
          AND FOR A CAUSE OF ACTION FOR FRAUDULENT CONCEALMENT ALLEGE AS
12                                     FOLLOWS;

13          138.       Plaintiffs re-allege and incorporate by reference each of the foregoing paragraphs of this

14   Complaint as if fully set forth herein and further allege as follows:

15          139.       At all times mentioned herein, Defendants had the duty and obligations to disclose to

16   Plaintiff and to her physicians, the true facts concerning the Pelvic Mesh Products, that is, that said

17   products were dangerous and defective, lacking efficacy for their purported use and lacking safety in

18   normal use, and how likely it was to cause serious consequences to users including permanent and

19   debilitating injuries. Defendants made the affirmative representations as set forth above to Plaintiffs

20   and their physicians and the general public prior to the date the Pelvic Mesh Products were implanted

21   in Plaintiffs, while concealing material facts.

22          140.       At all times herein mentioned, Defendants, and each of them, willfully, and maliciously

23   concealed facts as set forth above from Plaintiffs and their physicians, and therefore Plaintiffs, with the

24   intent to defraud as herein alleged.

25          141.       At all times herein mentioned, neither Plaintiffs nor their physicians were aware of the

26   facts set for the above, and had they been aware of said fact, they would not have acted as they did, that

27   is, would not have reasonably relied upon said representations of safety and efficacy and utilized the

28   Pelvic Mesh Products for correction of urinary incontinence, pelvic organ prolapse, vaginal vault

                                               COMPLAINT FOR DAMAGES
                                                         27
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 31 of 51
     prolapse and rectocele. Defendants’ misrepresentations were a substantial fact in Plaintiffs utilizing the
 2
     Pelvic Mesh Products for correction of their medical conditions.
 3
            142.    As a result of the concealment of the facts set for the above, Plaintiffs sustained injuries
 4
     as set forth herein.
 5
            143.    The herein-described conduct of said Defendants, and each of them, was willful,
 6
     malicious, fraudulent, outrageous and in conscious disregard and indifference to the safety and health
 7
     of patients with pelvic medical conditions, such as Plaintiffs. Plaintiffs, for the sake of example and by
 8
     way of punishing said Defendants, seek punitive damages according to proof
 9
            WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
10
                               TENTH CAUSE OF ACTION
                          [Violations of Bus. & Prof. Code § 17200]
12         PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES l-lOO, AND EACH OF THEM,
       AND FOR A CAUSE OF ACTION FOR VIOLATIONS OF THE BUSINESS & PROFESSIONS
13                         CODE §17200 ALLEGE AS FOLLOWS:

14          144.    Plaintiffs hereby re-allege and incorporate by reference all previous paragraphs of this

15   Complaint as if fully set forth herein and further allege as follows:

16          145.    California Business & Professions Code § 17200 provides that unfair competition shall

17   mean and include “any unlawful, unfair or fraudulent business act and unfair, deceptive, untrue or

18   misleading advertising.”

19          146.    Defendants researched, developed, designed, tested, manufactured, inspected, labeled,

20   distributed, marketed, promoted, sold, and/or otherwise released into the stream of commerce the

21   Pelvic Mesh Products in the course of same, directly advertised or marketed the product to the FDA,

22   health care professionals and consumers, including Plaintiffs, or persons responsible for consumer.

23          147.    The acts and practices described above were and are likely to mislead the general public

24   and therefore constitute unfair business practices within the meaning of California Business &

25   Professions Code § 17200. The acts of untrue and misleading advertising set forth in presiding

26   paragraphs are incorporated by reference and are, by definition, violations of California Business &

27   Professions Code § 17200. This conduct is set forth fully herein, and includes, but is not limited to:

28             a. Representing that goods or services have characteristics, ingredients, uses, benefits or

                                            COMPLAINT FOR DAMAGES
                                                      28
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 32 of 51
                    qualities that they do not have;
 2
               b. Advertising goods or services with the intent not to sell them as advertised;
 3
               c.   Representing that goods have sponsorship, approval, characteristics, ingredients, uses,
 4
                    benefits or quantities which they do not have;
 5
               d. Failing to disclose information concerning goods which was known at the time of the
 6
                    transaction if such failure to disclose such information was intended to induce the
 7
                    consumer into a transaction into which the consumer would not have entered had the
 8
                    information been disclosed;
 9
               e. Unconscionable actions and courses of action; and
10
               f.   Engaging in fraudulent or deceptive conduct that creates a likelihood of confusion or
11
                    misunderstanding.
12
            148.    Defendants uniformly communicated the purported benefits of the Pelvic Mesh Products
13
     while failing to disclose the serious and dangerous side-effects related to the Products and of the true
14
     state of the Pelvic Mesh Products, the regulatory status, its safety, its efficacy and its true usefulness.
15
     Defendants made these representations to physicians, the medical community at large and to patients
16
     and consumers, such as Plaintiffs, in their marketing and advertising.
17
            149.    Defendants’   conduct    in   connection   with   the   Pelvic Mesh    Products was also
18
     impermissible and illegal in that it created a likelihood of confusion and misunderstanding because
19
     Defendants misleadingly, falsely and/or deceptively misrepresented and omitted numerous material
20
     facts regarding the utility, benefits, costs, safety, efficacy and advantages of the Pelvic Mesh Products.
21
            150.    As a direct, proximate and foreseeable result of Defendants’ statutory violations,
22
     Plaintiffs suffered the injuries and consequential economic and other losses, as described above, when
23
     Plaintiffs were implanted with the Pelvic Mesh Products.
24
            151.    These practices constitute unlawful, unfair and fraudulent business acts or practices,
25
     within the meaning of California Business & Professions Code § 17200.
26
            152.    The unlawful, unfair and fraudulent business practices of Defendants described above
27
     present a continuing threat to members of the public in that Defendants continue to engage in the
28
                                             COMPLAINT FOR DAMAGES
                                                        29
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 33 of 51
     conduct described therein.
 2
            153.      As a result of their conduct described above, Defendants have been and will be unjustly
 3
     enriched. Specifically, Defendants have been unjustly enriched by receipt of hundreds of millions of
 4
     dollars in ill-gotten gains from the sale and use of Defendants’ Pelvic Mesh Products in California, sold
 5
     in large part as a result of the acts and omissions described herein.
 6
            154.      Said Plaintiffs, pursuant to California Business & Professions Code § 17203, seek an
 7
     order of this court compelling the Defendants to provide restitution and injunctive relief calling for
 8
     Defendants, and each of them, to cease unfair business practices in the future.
 9
               WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
10
                                        ET.EVENTH CAUSE OF ACTION
II
                                     [Violations of Bus. & Prof. Code § 17500]
12    PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES 1-100, AND EACH OF THEM, AND
      FOR A CAUSE OF ACTION FOR VIOLATIONS OF THE BUSINESS & PROFESSIONS CODE
13                          . §17500 ALLEGE AS FOLLOWS:

14          155.      Plaintiffs hereby re-allege and incorporate by reference all previous paragraphs of this

15   Complaint as if fully set forth herein and further allege as follows:

16          156.      Plaintiffs bring this cause of action pursuant to California Business & Professions Code §

17   17500.-

18          157.      California Business & Professions Code § 17500 provides that it is unlawful for any

19   person, firm, corporation or association to dispose of property or perform services, or to induce the

20   public to enter into any obligation relating thereto, through the use of untrue or misleading statements.

21          158.      At all times herein alleged Defendants have committed acts of disseminating untrue and

22   misleading statements as defined by California Business & Professions Code § 17500 by engaging in

23   the following acts and practices with intent to induce members of the public to purchase and use

24   Defendants' Pelvic Mesh Products:

25               a.   Representing that the Pelvic Mesh Products are safe, fit, and effective for human use,

26                    knowing that said representations were false, and concealing that the Pelvic Mesh

27                    Products had a serious propensity to cause injuries to users;

28               b. Engaging in advertising programs designed to create the image, impression and belief by

                                              COMPLAINT FOR DAMAGES
                                                        30
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 34 of 51
 1
                   consumers and physicians that the Pelvic Mesh Products are safer than other alternative
 2
                   products, even though the Defendants knew this to be false, and even though the
 3
                   Defendants had no reasonable grounds to believe them to be true;
 4
               c. Purposely downplaying and understating the health hazards and risks associated with the
 5
                   Pelvic Mesh Products.
 6
               d. Issuing promotional literature deceiving potential users of the Pelvic Mesh Products by
 7
                   relaying positive information, and manipulating statistics to suggest widespread
 8
                   acceptability, while downplaying the known adverse and serious health effects and
 9
                   concealing material relevant information regarding the safety and efficacy of the Pelvic
10
                   Mesh Products.

               e. Engaging in a practice undertaking unlawful, unfair or fraudulent acts by refraining from
12
                   taking any action that would provide implanting physicians with appropriate information
13
                   and protect patients who use their products, including Plaintiffs, such as failing to engage
14
                   in proper signal detection and follow up, review of the literature, regulatory review,
15
                   updating labels and timely and properly implementing label changes and conducting
16
                   proper research, tests and studies to ensure the continued safety of their products, and
17
                   taking appropriate action to disseminate to prescribing physicians and healthcare
18
                   providers appropriate and permitted product information and labels and instructions
19
                   concerning safety issues and safe implanting practices for their products.
20
           159.    The foregoing practices constitute false and misleading advertising within the meaning of
21
     California Business & Professions Code § 17500.
22
           160.    The acts of untrue and misleading statements by Defendants described herein above
23
     present a continuing threat to members of the public in that the acts alleged herein are continuous and
24
     ongoing, and the public will continue to suffer the harm alleged herein.
25
           161.    As a result of their conduct described above. Defendants have been and will be unjustly
26
     enriched. Specifically, Defendants have been unjustly enriched by receipt of millions of dollars in ill-
27
     gotten gains from the sale and prescription of the Pelvic Mesh Products in California, sold in large part
28
                                           COMPLAINT FOR DAMAGES
                                                     31
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 35 of 51
     I
         as a result of the acts and omissions described herein.
     2
                162.   Pursuant to California Business & Professions Code § 17535, Plaintiffs seek an order of
     3
         this court compelling the Defendants to provide restitution and injunctive relief calling for Defendants,
     4
         and each of them, to cease unfair business practices in the future.
     5
                163.   Said Plaintiffs seek restitution of the monies collected by Defendants, and each of them,
     6
         and other injunctive relief to cease such false and misleading advertising in the future.
     7
                WHEREFORE, said Plaintiffs pray for judgment against Defendants as hereinafter set forth.
     8
                                 TWELFTH CAUSE OF ACTION
     9                          [Violations of Cal. Civ. Code § 1750]
    10    PLAINTIFFS COMPLAIN OF DEFENDANTS AND DOES 1-100, AND EACH OF THEM, AND
           FOR A CAUSE OF ACTION FOR VIOLATIONS OF CAL. CIVIL CODE § 1750 ALLEGE AS
                                             FOLLOWS:

    12          164.   Plaintiffs hereby re-allege and incorporate by reference all previous paragraphs of this

    13   Complaint as if fully set forth herein and further allege as follows:

    14          165.   Plaintiffs are informed and believe and thereon allege that Defendants, and each of them,

    15   by the acts and misconduct alleged herein, violated the Consumers Legal Remedies Act, California

.   16   Civil Code §§ 1750 et. seq. ("CLRA").

    17          166.   Said Plaintiffs hereby seek injunctive relief as appropriate against Defendants, and each

    18   of them, for their violations of California Civil Code §§ 1750 et. seq. The CLRA applies to Defendants’

    19   actions and conduct described herein because it extends to transactions which are intended to result, or

    20   which have resulted, in the sale of goods to consumers.

    21          167.   Plaintiffs and are “consumers” within the meaning of California Civil Code § 1761(d).

    22          168.   Defendants have violated, and continue to violate, the CLRA in representing that goods

    23   have characteristics and benefits which they do not have, in violation of California Civil Code §

    24   1770(a)(5).

    25          169.   At all times herein alleged Defendants have committed acts of disseminating untrue and

    26   misleading statements as defined by California Civil Code § 1770, by engaging in the following acts

    27   and practices with intent to induce members of the public to purchase and use Pelvic Mesh Products:

    28             a. Representing that the Pelvic Mesh Products are safe, fit, and effective for human use,

                                                COMPLAINT FOR DAMAGES
                                                          32
         Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 36 of 51
                      knowing that said representations were false, and concealing that the Pelvic Mesh
  2
                      Product had a serious propensity to cause injuries to users;
  3
                   b. Engaging in advertising programs designed to create the image, impression and belief by
  4
                      consumers and physicians that the Pelvic Mesh Products are safer than other alternative
  5
                      products, even though the Defendants knew this to be false, and even though the
  6
                      Defendants had no reasonable grounds to believe them to be true;
  7
                c. Purposely downplaying and understating the health hazards and risks associated with the
  8
                      Pelvic Mesh Products.
  9
                d. Issuing promotional literature and commercials deceiving potential users of the Pelvic
 10
                      Mesh Products by relaying positive information, including testimonials from satisfied
 11
                      users, and manipulating statistics to suggest widespread acceptability, while downplaying
 12
                      the known adverse and serious health effects and concealing material relevant
 13
                      information regarding the safety and efficacy of the Pelvic Mesh Products.
 14
               e. Engaging in a practice undertaking unlawful, unfair or fraudulent acts by refraining from
 15
                      taking any action that would provide prescribing physicians with appropriate information
 16
                      and protect patients who use their products, including Plaintiffs, such as failing to engage
 17
                      in proper signal detection and follow up, review of the literature, regulatory review,
 18
                      updating labels and timely and properly implementing label changes and conducting
 19
                      proper research, tests and studies to ensure the continued safety of their products, and
20
                      taking appropriate action to disseminate to prescribing physicians and healthcare
21
                      providers appropriate and permitted product information and labels concerning safety
.22
                      issues and safe prescribing practices for their products.
23
            170.      The foregoing practices constitute false and misleading advertising and representations
24
      within the meaning of California Civil Code § 1770. The acts of untrue and misleading statements by
25
      Defendants described herein present a continuing threat to members of the public and individual
26
      consumers in that the acts alleged herein are continuous and ongoing, and the public and individual
27
      consumers will continue to suffer harm as alleged herein. Unless Defendants are enjoined from
28

                                               COMPLAINT FOR DAMAGES
                                                          33
      Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 37 of 51
 1
     continuing to engage in these violations of the CLRA, Plaintiffs will continue to be harmed by the
 2
     wrongful actions and conduct of Defendants. Pursuant to California Civil Code § 1780, said Plaintiffs
 3
     seek an order of this court for injunctive relief calling for Defendants, and each of them, to cease such
 4
     deceptive business practices in the future.
 5
               WHEREFORE, said Plaintiffs pray for Judgment against Defendants as hereinafter set forth.
 6

 7
                                               PRAYER FOR RELIEF
 8
               WHEREFORE, Plaintiffs pray for Judgment against Defendants, and each of them, as follows:
 9
               1.     For past and future general damages, according to proof;
10
               2.     For past and future medical and incidental expenses, according to proof;
11
               3.     For past and future loss of earnings and/or earning capacity, according to proof;
12
           4.         For future medical monitoring costs, according to proof;
13
               5.     For punitive and exemplary damages in an amount to be determined at trial;
14
               6.     For injunctive relief, enjoining Defendants from the acts of unfair competition and untrue
15
     and misleading advertising;
16
               7.     For a disgorgement of profits, according to proof
17
               8.    For such other and further relief as the Court may deem Just and proper, including costs
18
     and prejudgment interest as provided in C.C.P. section 998, C.C.P. section 1032, and related provisions
19
     of law.
20

21
     DATED: December 18, 2018                       NAPOLI SHKOLNIK PLLC
22

23
                                                    By:
24                                                        Melissa A. Agnetti jj.
                                                          Attorneyfor Plaintiffs
25

26

27

28

                                              COMPLAINT FOR DAMAGES
                                                        34
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 38 of 51
 1
                                           JURY TRIAL DEMAND
 2
           Plaintiffs each demand an individual trial by jury on all issues which may be tried by ajury.
 3

 4

 5   DATED: December 18, 2018                   NAPOLI SHKOLNIK PLLC
 6

 7                                               By:
                                                       Melissa A. Agnetti    ffs
 8                                                     Attorneyfor Plaintiffs ^

 9
10
II
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          COMPLAINT FOR DAMAGFS
                                                    35
     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 39 of 51
                                                                                                                                                                   CM-010
  ATTORNEY OR PARTY wrTHOUT ATTORNEY (Name. S/eJo Bar rtumber. and address);                                                       FOR COURT use ONLY
  Melissa A. Agnetti, Esq. (SBN 3l 1426)
  Napoli Shkolnik. PLLC
  5757 W. Century Blvd., Suite 680
  Los Angeles, CA 90045                                                                                        ELECTRONICALLY FILED
      TELEPHONE NO.: (310) 331-8224               FAX NO.;                                                     Superior Court of California
 ATTORNEY FOR (Name): Plaintiff, Teresa Drake , et al.
                                                                                                               County of Santa Barbara
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Barbara
     STREET ADDRESS: 1100 Anacapa Street                                                                       Darrel E. Parker. Executive Offic er
              MAILING ADDRESS:                                                                                 12/19/2018 3:44 PM
             CITY AND ZIP CODE: Santa Barbara 93121-1107                                                       3y: Elizabeth Spann, Deputy
                 BRANCH NAME
     CASE NAME:
     Drake, et al, v. Mentor Worldwide LLC, et al.
                                                                                              CASE NUMBER;
     CIVIL CASE COVER SHEET                           Complex Case Designation
I   I Unlimited      I   I Limited                                                               18CV06194
      (Amount              (Amount               1    I Counter       I   I Joinder
                                                                                               JUDGE;
      demanded             demanded is          Filed with first appearance by defendant
      exceeds $25,000)     $25,000 or iess)          (Cal. Rules of Court, rule 3.402)          DEPT;

                              Hems 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case;
   Auto Tort                                   Contract                                Provisionally Complex Civil Litigation
   CZ) Auto (22)                                   I Breach of contractAvarranty (06)  (Cal. Rules of Court, rules 3.400—3.403)
         I      I Uninsured motorist (46)                  I    I   Rule 3.740 collections (09)          I    I Antitnjst/Trade regulation (03)
         Other PI/PDAVD (Personal Injury/Property          LZ       Other collections (09)               LZ Construction defect (10)
         Damage/Wrongful Death) Tort                       I    I   Insurance coverage (18)              I    I Mass tort (40)
         I- - I Asbestos (04)                              I.   I Other contract (37)                    I    I Securities litigation (28)
         I      I Product liability (24)                   Real Property                                 I    I Environmental/Toxic tort (30)
         I      I Medical malpractice (45)                 I  I Eminent domain/inverse                   I - - I Insurance coverage claims arising from the
         (ZZ other PI/PO/WD (23)                           ____ condemnation (14)                                above listed provisionally complex case
                                                           I    I Wrongful eviction (33)                         types (41)
         Non-PI/PD/WO (Other) Tort
         I .. I Business tort/unfair business practice (07) I  I Other real property (26)                Enforcement of Judgment
         [ZZ Civil rights (08)                              Unlawful Detainer                            I   I Enforcement of judgment (20)
         LZ Defamation (13)                                I    I Commercial (31)                        Miscellaneous Civil Complaint
         I      I Fraud (16)                               ZZ) Residential (32)                          ZZ RICO (27)
         I      I Intellectual property (19)               I    I Drugs (38)                             I__ I Other complaint (not specified above) (42)
         LZ Professional negligence (25)                   Judicial Review
                                                                                                         Miscellaneous Civil Petition
         ZZ Other non-PI/PDAWD tort (35)                   I    I Asset forfeiture (05)
                                                                                                         I I Partnership and corporate governance (21)
         Employment                                             J Petition re: arbitration award (11)    Q other petition (not spec/7/ed above) (43)
        J Wrongful termination (36)                             J Writ of mandate (02)
_____________    ___ _____ (15)
        J Other employment   ___ _________________ j Other judicial review (39)_________________________________________________
2. This case 1__ I is        I I is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management;
   a. ___ Large number of separately represented parties          d. I I Large number of witnesses
   b. I    I Extensive motion practice raising difficult or novel e. I   I Coordination with related actions pending in one or more courts
      ___ issues that will be time-consuming to resolve                ___in other counties, states, or countries, or in a federal court
   c. I    I Substantial amount of documentary evidence           f. I    I Substantial postjudgment judicial supervision
3.           Remedies sought (check all thal apply): a.I ✓ I monetary b. I        I nonmonetary: declaratory or injunctive relief                      c. I ✓ I punitive
4.           Number of causes of action (specify): ■ 12
5.           This case I      I is  I *^ l is not a class action suit.
6.           If there are any known related cases, file and serve a notice of related case. (You may use form CM-075.)
Date: December 17, 2018
Melissa A. Agnetti
                                   PYPE OR PRINT NAME)
                                                                                          ►             (StGNATURgpF PARTY OR ATTORNEY FOR PARTY)
                                                                            NOTICE
     •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
  •      File this cover sheet in addition to any cover sheet required by local court rule.
  •      If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
  •      Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^.
Form Adopted for Mandatory Use                                                                                      Cal. Rules of Court, rules 2.30. 3.220. 3.400-3.403, 3.740:
  Judicial Council oi California                           CIVIL CASE COVER SHEET                                           Cal. Standards of Judicial Adminisiralion. std. 3.10
   CM-OtO (Rev. July 1. 2007]                                                                                                                             uwr/.eouninlo.ca.gov
                     Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 40 of 51
                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case” under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorne/s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex, if a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may fie and serve no later than the time of its frst appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
      Uninsured Motorist (46) {if the                         Contract (not unlawful detainer            Construction Defect (10)
           case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist claim subject to                     Contract/Warranty BreacIvSeller                 Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxlc Tort (30)
           instead of Auto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally compiex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case^eller Plaintiff                     Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                         County)
                 Wrongful Death                               Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                          (not unpaid taxes)
                 Physicians & Surgeons              Other Contract (37)                                      Petition/Cerlification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                              Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                                      Case
          Premises Liability (e.g., slip            Eminent   Oomain/Inverse                         Miscellaneous     Civil Complaint
                 and fall)                               Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                 (e.g., assault, vandalism)                                                                  above) (42)
                                                    Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
          Intentional Infliction of                      Writ of Possession of Real Property
                 Emotional Distress                                                                          Injunctive Relief Only (non­
                                                         Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                        Quiet Title
                 Emotional Distress                                                                          Mechanics    Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                 domain, landlordAenant, or                          Other Commercial Complaint
Non-PI/PD/WO (Other) Tort                                foreclosure)                                              Case (non-tort/non-complex)
                                                                                                             Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                  report as Commercial or Residential)                 above) (43)
            (13)                                Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                              Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                 Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PDAVD Tort (35)                      Writ-Other Limited Court Case                              Claim
Employment                                                   Review                                          Other Civil Petition
      Wrongful Termination (36)                      Other Judicial Review (39)
      Other Employment (15)                             Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner /appeals
CM.010 [Rev. July 1. 2007]                                                                                                             Pago 2 of 2
                                                    CIVIL CASE COVER SHEET

                 Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 41 of 51
n




     ATTORNEY OR PARTY WITHOUT ATTORNEY (NAME AND ADDRESS):            TELEPHONE NO.:
                                                                                                 FOR COURT USE ONLY
     Melissa A. Agnetti, Esq. {SBN 311426)
     5757 W. Century Blvd., Suite 680
     Los Angeles, CA 90045                                                              ELECTRONICALLY FILED
     (310) 331-8224                                                                     Superior Court of California
     ATTORNEY FOR (NAME): Plaintiffs
                                                                                        bounty of Santa Barbara
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA BARBARA                              Darrel E. Parker, Executive Offi :er
      (3 Santa Barbara-Anacapa         D Santa Maria-Cook        Q Lompoc Division      12/19/2018 3:44 PM
         1100 Anacapa Street          312-C East Cook Street   115 Civic Center Plaza   3y: Elizabeth Spann, Deputy
       Santa Barbara. CA 93101        Santa Maria, CA 93454      Lompoc, CA 93436

     PLAINTIFF:    Teresa Drake, et al.

     DEFENDANT: Mentor Worldwide LLC, et al.
                                                                                        CASE NUMBER:
                    CIVIL CASE COVER SHEET ADDENDUM                                     18CV06194

    Santa Barbara County Superior Court Local Rule, rule 201 divides Santa Barbara County geographically into two
    separate regions referred to as "South County" and "North County,” the boundaries of which are more particularly
    defined in rule 201. "South County” includes the cities of Carpinteria, Santa Barbara, and Goleta; “North County”
    includes the cities of Santa Maria, Lompoc, Buellton and Solvang. A map depicting this geographical division is
    contained in Appendix 1 to the local rules.

    Local Rule 203 provides: “When, under California law, ‘North County’ would be a ‘proper county’ for venue purposes,
    all filings for such matters shall be in the appropriate division of the Clerk’s office in North County. All other filings
    shall be made in the Clerk’s office in the appropriate division of the Court in South County. The title of the Court
    required to be placed on the first page of documents pursuant to CRC 2.111 includes the name of the appropriate
    Court division.”

    A plaintiff filing a new complaint or petition is required by Local Rule 1310 to complete and file this Civil Case Cover
    Sheet Addendum to state the basis for filing in North County or South County.

    The undersigned represents to the Court:
    This action is filed in    □ North County     [x] South County because venue is proper in this region for the following
    reason(s):
    (HI A defendant resides or has its principal place of business in this region at:    201 Mentor Dr., Santa Barbara,
    California 93111

    □ The personal injury, damage to property, or breach of contract that is claimed in the complaint occurred in this
    region at:_______________________________________________________________________________________

    Q There is a related case filed with the court in this region (e.g., the related personal injury action to a petition to
    transfer structured settlement payments) [identify case, including case number]: ____________________________



    n Venue is otherwise proper in this region because [explain]:




    Dated:        12/19/2018
                                                                        Signature ofPlaintiffor PlaintifTs Counsel




     Form Adopted (or Mandatory Use           CIVIL CASE COVER SHEET ADDENDUM
      Santa Barbara Superior Court
        sc-2069 (New July 2018)

             Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 42 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 43 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 44 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 45 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 46 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 47 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 48 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 49 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 50 of 51
Case 3:20-cv-00065-RJC-DCK Document 1-1 Filed 05/16/19 Page 51 of 51
